Citation Nr: 1218195	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran served on active duty from November 1942 to October 1945.  His military records show that he served in the U.S. Army Air Force during World War II and that he flew 33 combat missions as a bomber crewman over Nazi Germany and Axis-occupied Europe.  His military decorations include the Distinguished Flying Cross and the Air Medal with 3 Oak Leaf Clusters (signifying that he has been awarded the Air Medal four times).  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran an increased rating, from 10 percent to 30 percent, for PTSD effective January 14, 2008 (the date on which he reopened his claim for a rating increase).

The Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge in September 2009.  A copy of the transcript of this hearing has been obtained and associated with the Veteran's claims file.

In an April 2010 appellate decision, the Board denied the Veteran's claim for a rating increase above 30 percent for PTSD.  The Veteran initiated a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal to the Court, the Veteran died in September 2010.  In November 2010, his widow submitted a motion to substitute herself as the appellant in the pending appeal as a claim for accrued benefits under 38 U.S.C. § 5121.  The Court granted the appellant's motion.  Thereafter, in an November 2011 Memorandum Decision, the Court vacated that part of the April 2010 Board decision confirming the 30 percent rating for PTSD, and remanded the claim to the Board for readjudication consistent with the Court's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

During the relevant period from January 2007 to September 2010, the late Veteran's PTSD was manifested by social and occupational impairment due to episodic anxiety, memory flashbacks, and disturbed sleep, with a tendency towards tearful episodes during conversation, which produced occasional decrease in his work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for PTSD for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the present claim of entitlement to an increased rating for PTSD for accrued benefits purposes, generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed by the late Veteran on January 14, 2008.  A VCAA notice letter was dispatched to the Veteran in April 2008, with a subsequent notice letter dispatched during the course of the appeal in August 2008, which address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the RO's readjudication of the increased rating issue in contention in the subsequent statement of the case dated in May 2009.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist a veteran or his/her surviving claimant spouse in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran (and, by inference and legal association, the current claimant, his surviving spouse) of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from January 14, 2008, when the Veteran filed his claim for an increased rating for PSTD, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from January 14, 2007 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that clinical records from VA that pertain to the Veteran's psychiatric counseling and treatment for the period spanning January 2007 up to the his death in September 2010 have been obtained and associated with the claims file.  In any case, the late Veteran and now his surviving spouse have not indicated that there are any outstanding relevant medical records or other evidence pertinent to the time when the Veteran was alive during the pendency of the appeal that must be considered in this current appeal.  During the course of the present claim, the Veteran was afforded a VA psychiatric examination that specifically addressed the severity of his service-connected PTSD in May 2008.  The Board has reviewed the examination report and notes that the Veteran's claims file was reviewed by the clinical psychologist who performed this examination.  Furthermore, the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the May 2008 VA psychiatric examination is deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for PTSD for accrued benefits purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the late Veteran and his widow (the current appellant) in the evidentiary development of the claim for an increased rating for PTSD for accrued benefits purposes decided herein, and thus no additional assistance or notification is required.  Neither the late Veteran nor the current appellant has suffered any prejudice that would warrant a remand, and their procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the late Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his/her claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  The late Veteran's PTSD was evaluated as 30 percent disabling from January 14, 2008 to his date of death in September 2010.

A 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

With regard to the above discussion, the Board acknowledges the Court's November 2011 Memorandum Decision and its rationale for vacating the Board's prior appellate decision of April 2010.  In its November 2011 decision, the Court determined that the Board's rating analysis of the appellant's increased rating claim for PTSD was inconsistent with its holding in Mauerhan.  The Board thusly adjudicates the current appeal in a manner that complies with the Court's decision.  

Prior to his death, the late Veteran was service connected for PTSD associated with his exposure to traumatic combat-related stressors encountered during active duty as a bomber crewman in the Second World War.  Clinical evidence pertinent to the state of his PTSD for the period of his claim (i.e., from January 2007 to his death in September 2010) establishes that the Veteran's age was 84 years old when he reopened his claim for a rating increase and was 88 years old at the date of his death.  He was a United States Postal Service retiree and the relevant psychiatric treatment and examination records include the following:

VA outpatient psychiatric counseling reports dated January 2007 - April 2008 show that the Veteran complained of anxiety and sleeping difficulties with occasional depressed mood and episodes of tearful crying.  He reported that he avoided watching news as coverage of the wars in Iraq and Afghanistan provoked memory flashbacks of his own military experiences.  He was noted to be able to care for himself and was able to operate a motor vehicle.  He was alert and oriented in all spheres and displayed a stable and occasionally smiling affect.  Although anxiety was present he denied having panic attacks.  He was not deemed to be psychotic or a danger to himself or others, and was not a suicide risk.  The assessments were PTSD and generalized anxiety disorder (GAD).  Psychotropic medication was prescribed to the Veteran.

The report of a May 2008 VA psychiatric examination shows that at the time the Veteran was an 86-year-old man who resided with his wife of 63 years.  He was a retired postal employee who had three adult children who lived on their own.  He continued to be psychiatrically monitored by VA and prescribed psychotropic medication for PTSD and GAD.  He reported that his psychiatric symptoms were stable with use of medication and he had no recent history of psychiatric hospitalization since his last prior VA examination of April 2002.  He also had no history of substance or alcohol abuse.  His primary symptoms were interrupted sleep due to combat-related nightmares occurring at least every other night or more often, with hypervigilance, exaggerated startle response, and daytime memory flashbacks of his combat experiences, which were triggered by stimuli such as the sound of propeller-driven airplane engines.  He did not watch newscasts to avoid stimuli that might remind him of the war.  He had a tendency towards tearfulness, especially when the seasons kept him from engaging in outdoor activities that would occupy his mind and prevent him from thinking about his combat experiences.  

On mental status examination in May 2008, the Veteran was able to perform routine activities of daily living, including feeding, dressing, and grooming himself and maintaining his hygiene and appearance.  He was also able to assist in household chores and operate a motor vehicle during daylight hours.  He was able to maintain a positive relationship with his immediate family and was able to engage and interact with the general public, although with some discomfort in crowds and a heightened sense of hypervigilance and anxiety.  He was alert and oriented in all spheres, appeared punctually for the examination, was neatly dressed and groomed, and able to effectively relate to the examiner, respond appropriately to his questions, and volunteer pertinent information.  He displayed good eye contact, normal speech, and effective communication abilities.  His affect was stable although punctuated with emotionality as stressor-related topics were discussed.  No homicidal or suicidal ideation, delusional thinking, hallucinations, obsessive-compulsive behavior, or panic disorder was noted.  His thought process and speech were appropriate, logical, and goal-directed with intact and normal judgment and insight.  There was no evidence of cognitive or intellectual decline.  The diagnosis was PTSD with a Global Assessment of Functioning (GAF) score of 40 for major impairment in interacting with his family due to a tendency towards tearfulness, but without verbal or physical agitation, and increased psychiatric symptoms when unable to engage in activities to occupy his mind.  He was deemed competent to handle his own finances.

With regard to the effect that the Veteran's PTSD had on his social and occupational functioning, the examining psychologist noted that the Veteran had retired in 1981.  The examiner thus opined that he could not comment on any occupational compromise due to PTSD, but did note that the Veteran's prior employment with the United States Postal Service was unremarkable in that he was always punctual, worked well with others, and missed only a few days of work per year.  Interpersonally, the Veteran had some difficulties interacting with the general public, particularly in crowded situations, or where there was the possibility of encountering any loud or unexpected noises.

In his September 2009 hearing, the Veteran testified in pertinent part that he received continuous counseling for PTSD, and that his symptoms of crying jags and sleeping difficulties were improved with the use of prescribed psychotropic medication.  He reported that he got along well with his immediate family and admitted to having no bad relations with others.  He reported having short-term memory problems and needed to write notes to himself or use special mnemonic tricks to remember things. 

The Veteran's death certificate shows that he died in September 2010 from a myocardial infarction, due to or as a consequence of cholangiocarcinoma.  Other significant conditions contributing to death but not resulting in the underlying cause were bladder cancer and colon cancer.  As relevant, the death certificate makes no mention of his psychiatric state during the time of his death.

The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned for PTSD for the period commencing January 14, 2008, to his death in September 2010, adequately compensated the Veteran for the state of his social and occupational impairment due to this psychiatric disability for this period.  Although the GAF score of 40 reflects major impairment of social and occupational functioning (see 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DSM-IV, for rating purposes), the examiner who assigned this GAF score predicated it only on the Veteran's tendency towards tearfulness during conversations.  While acknowledging that this mood disturbance would affect his occupational reliability and social functioning, the Board finds as a factual matter that his overall disability picture indicates no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent evaluation.  The clinical evidence also indicates no propensity on part of the Veteran towards being a physical danger to himself or others.  The evidence indicates that he experiences episodic anxiety, memory flashbacks, and disturbed sleep, with a tendency towards tearful episodes during conversation, but he was otherwise alert and oriented on all spheres, displayed a stable affect, and was not rendered completely or even mostly unable to effectively function in a social situation by his PTSD.  In this regard, the Board notes that the Veteran was able to communicate quite effectively with the VA psychologist during his May 2008 examination, per this examination's report.  Furthermore, the May 2008 report described him as being able to engage and interact with the general public, although with some discomfort in crowds and a heightened sense of hypervigilance and anxiety.  Otherwise, there was no clinical evidence of cognitive or intellectual decline, delusional thinking, psychosis, homicidal or suicidal ideation, impaired judgment and insight, or neglect of his own personal appearance.  

Although the Veteran had been retired from his job at the U.S. Postal Service for many years, and thusly the May 2008 psychiatric examiner declined to express an opinion regarding the occupational effects of the Veteran's PTSD, the examiner did remark at the time that the Veteran experienced some difficulties interacting with the general public, particularly in crowded situations, or where there was the possibility of encountering any loud or unexpected noises.  The Board can factually discern from this clinician's comment that the industrial impact of such psychiatric symptoms would more closely approximate the criteria for a 30 percent evaluation under Diagnostic Code 9411, reflecting occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks because of acute aggravation of his psychiatric symptoms by exposure to crowds and unpredictable auditory stimuli.  The totality of the clinical evidence, however, indicates that the Veteran remained capable of generally effective or at least satisfactory interpersonal functioning and communication and that he was able to appropriately tend to his own dress and appearance.  The Board also notes that in the years immediately preceding his death, the Veteran was able to operate a motor vehicle during daylight hours.  The demonstrated ability to responsibly operate an automobile indicates that the Veteran possessed at least an adequate level of industrial functioning and an adequate capacity to exercise sound mental judgment and effectively adapt to some measure of stress, such as would likely to be encountered by a motorist driving his car in daylight under average conditions and on an established driving routine and route.  As previously stated, the overall disability picture presented by the relevant psychiatric evidence more closely approximates the criteria contemplated in a 30 percent evaluation for PTSD for psychiatric symptoms producing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The clinical evidence does not otherwise demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 50 percent or higher evaluation under Diagnostic Code 9411.  The criteria listed for a 50 percent evaluation contemplate social and occupational impairment due to cited examples of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the Court's guidance in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board is mindful to avoid rating the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  In the Board's assessment, the Veteran's only objectively demonstrated PTSD symptom that approached the aforementioned examples of disabling symptoms contemplated in a 50 percent rating criteria is that he experienced some short-term memory impairment.  Notwithstanding this clinical notation, there is no objective indication of impairment of his long-term memory, and the Board finds that the Veteran's short-term memory impairment was not indicated by the clinical evidence to be particularly severe.  Furthermore, within the context of the entire record, his short-term memory impairment is deemed to have been adequately contemplated in the criteria for a 30 percent evaluation on the basis that, either singly or in combination with his other PTSD symptoms, it would produce only occasional decrease in his work efficiency and intermittent periods of an inability to perform his occupational tasks.  As previously stated, the Veteran remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation.  The Board thusly concludes that the Veteran's PTSD manifestations for the period from January 2007 to his death in September 2010 were of insufficient severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

Therefore, in view of the foregoing, the Board finds that the overall disability picture presented by the objective medical evidence demonstrates that the constellation of psychiatric symptomatology attributable to the Veteran's PTSD does not meet or nearly approximate the criteria for a rating in excess of 30 percent at any time from January 14, 2007, to his date of death in September 2010.  The appellant's claim for an increased evaluation in excess of 30 percent for PTSD for accrued benefits purposes is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the late Veteran's service-connected PTSD during the period from January 2007 to his death in September 2010, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, did not produce a greater impact on his occupational capacity during the relevant time period at issue that rendered impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychologist who examined the Veteran in May 2008 very clearly stated that he could not determine the occupational impact of the Veteran's PTSD because the Veteran had been retired for over 25 years, but noted that he was able to function reasonably well in public situations.  The evidence also indicates that the Veteran did not require frequent psychiatric hospitalization for his PTSD during the time period in question.  The Veteran was also demonstrably able to attend to his daily activities of living and operate a motor vehicle.  As previously noted, the ability to operate an automobile indicates at least an adequate level of functioning and a capacity to effectively adapt to some measure of stress, such as would be encountered by a motorist while on an established and average driving routine.  As such, the state of his impairment due to PTSD was adequately contemplated in the criteria for the 30 percent schedular evaluation assigned for the period from January 14, 2008 to his death in September 2010.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for accrued benefits purposes under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation in excess of 30 percent for PTSD for purposes of accrued benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


